—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted the petition to invalidate the action of the Cayuga County Civil Service Commission in "grandfathering” respondent Quigley as a Deputy Sheriff, road patrol division, competitive class and we affirm *1014for reasons stated in the decision of Supreme Court. We add only that, as alleged by petitioner, Civil Service Law § 50 obliges the Civil Service Commission to maintain the integrity of the civil service "by refusing to certify an eligible who lacks qualifications for appointment or by reviewing the qualifications of those appointed to classified civil service positions in accordance with the laws, rules and regulations for appointment thereto, [or by] removing persons not properly qualified.” That duty, together with the inference that can be drawn from the petition that a member of petitioner’s union who was properly "grandfathered” could be deprived of a promotional opportunity by respondent Quigley, who was improperly "grandfathered”, is sufficient to bring petitioner "within the zone of interest to be protected by the legislation” (Matter of Dental Socy. v Carey, 61 NY2d 330, 334). Petitioner has met "[t]he remaining criteria for association standing” and, thus, he is a proper person to bring this proceeding (Matter of Dental Socy. v Carey, supra, at 334; see, Matter of Tibaldi v Brezenoff, 65 NY2d 710, 711; Society of Plastics Indus. v County of Suffolk, 77 NY2d 761, 769; National Org. for Women v State Div. of Human Rights, 34 NY2d 416). (Appeal from Judgment of Supreme Court, Cayuga County, Purple, Jr., J.— Article 78.) Present — Denman, P. J., Pine, Lawton, Fallon and Davis, JJ.